     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION



UNITED STATES OF AMERICA
                                            CRIMINAL ACTION NO.
        v.                                     2:17cr221-MHT
                                                    (WO)
BRANDON ANTHONY JOHNSON



                                 OPINION

       Defendant Brandon Anthony Johnson pled guilty to one

count of conspiracy to distribute, etc., 500 grams or

more    of   methamphetamine       and     one    count    of     actually

distributing, etc., more           than    500    grams    of a   mixture

containing methamphetamine. See 21 U.S.C. §§ 841(a)(1)

and 846.      He essentially served as middleman in these

crimes, arranging for a package containing 900.1 grams

of methamphetamine mixture to be mailed from where he was

in California to a co-defendant in Alabama.

       Johnson   avoided    an    otherwise       applicable      10-year

mandatory-minimum        sentence    because       he     qualified   for

"safety valve" relief, as expanded by the First Step Act

of   2018,   Pub.   L.   No.   115-391,     132    Stat.    5194, § 402

(2018).      With the mandatory minimum off the table, the
government advocated for a prison                   sentence within his

United States Sentencing Guidelines range of 108 to 135

months.     Johnson, on the other hand, sought a downward

variance    based   both       on    the     policy    objections       to    the

methamphetamine       guidelines           that    district        courts    have

increasingly    raised         in   recent     years,     as   well     as   his

personal    history      and    characteristics.              He    proposed   a

48-month sentence.

     As orally explained at his sentencing and elaborated

below, the court granted Johnson's motion for a downward

variance    based   on    the       policy     disagreements          with   the

methamphetamine guidelines that this court shares with a

growing number of district courts across the country.

Specifically, sentence lengths are inordinately driven

by   the    quantity     and        purity    of    the   methamphetamine

involved in the offense.               Both quantity and purity are

unreliable proxies for the offender's role in the crime

and his culpability.           In fact, the guidelines do not give

enough     weight   to    the       offender's        role,    which    better

indicates culpability.



                                       2
      Simply      put,       the         methamphetamine              guidelines

overemphasize     quantity         and       purity,     and    underemphasize

criminal role.         Furthermore, the court's authority to

vary downward based on these objections was at its apex,

given   that the methamphetamine guidelines are not the

result of the Sentencing Commission's empirical research

or expertise.

      The   government        did    not           dispute     any    of    these

criticisms of the methamphetamine guidelines; instead,

it    contended   that       those   critiques           did    not    apply     to

Johnson's particular circumstances.                     The court disagrees.

The   policy   flaws     directly            and    instructively       impacted

Johnson,    who   had    a    relatively            low-level    role      in   the

crime, yet still confronted a high Guidelines range due

to    the   quantity     and    purity             of   the    methamphetamine

involved.

      Ultimately, the court 'varied' downward to impose a

64-month prison sentence, to be followed by three years

of supervised release.




                                         3
                                I.      BACKGROUND

       A     federal       grand     jury      returned      a      superseding

indictment charging Johnson with one count of conspiracy

(that      is,     conspiracy      to   distribute       and     possess    with

intent        to     distribute          500         grams     or    more    of

methamphetamine), and one count of distribution (that is,

distributing and possessing                   with    intent to      distribute

more       than      500     grams       of     a      mixture       containing

methamphetamine).           He pled guilty to both counts.

       The    United     States      Probation        Office's      Presentence

Investigation Report (PSR) found a base-offense level of

34 applied to Johnson's offenses based on the quantity

and    purity       of     methamphetamine.              Specifically,      the

offenses involved two packets of methamphetamine mixture

contained in a single package.                  The first packet weighed

445.72 grams, and had 70 % purity, resulting in 312 grams

of "actual" methamphetamine.                   United States Sentencing

Commission, Guidelines Manual § 2D1.1(c), Note B (Nov.

2018) (USSG).1           The second weighed 455.38 grams and had


    1. As discussed below, USSG      2D1.1(c), Note B
explains that "actual" methamphetamine refers "to the
                                         4
73 %    purity,    resulting         in       332.43          grams    of   actual

methamphetamine.              The        total          weight         of   actual

methamphetamine        was    thus       644.43         grams,     triggering    a

base-offense      level      of    34.            See   USSG          2D1.1(C)(3).

Probation      subtracted          three           levels       for      Johnson's

acceptance of responsibility, see USSG                             3E1.1(a)-(b),

and determined that his criminal-history category was II.

The    total   offense       level       of       31    and    criminal-history

category of II yielded a Guidelines range of 121 to 151

months of imprisonment.            Probation recommended a term of

136 months--16 months higher than the mandatory minimum

120-month sentence for counts one and two under 21 U.S.C.

Trejo,§ 841(b)(1)(A).

       Johnson contended that he qualified for the "safety

valve" under 18 U.S.C.             3553(f), as amended by the First

Step Act, and that he was therefore not subject to a

mandatory-minimum            sentence.                  Johnson        Sentencing

Memorandum     (doc.    no.       169)       at   2-4.        In   addition,    he


weight of the controlled substance, itself, contained in
the mixture." For instance, a mixture weighing 10 grams
containing methamphetamine at 50 % purity contains five
grams of actual methamphetamine. See id.
                                         5
requested   a    downward     variance   based    on   policy

disagreements   with   the   methamphetamine   guidelines,   as

well as his history and personal characteristics.       These

personal circumstances included that both         his parents

passed away soon after he committed these offenses and

that he played college football and hopes to coach after

serving his sentence.

    The court held a sentencing hearing, during which it

determined that Johnson qualified for the safety valve.2

Applying the safety valve decreased Probation's initial




    2. The government conceded that Johnson met all five
of the requirements except for the "tell-all" provision
of 18 U.S.C.      3553(f)(5).   After hearing Johnson's
testimony in camera, the court determined that he
satisfied the "tell-all" provision and was thus entitled
to relief.   It bears noting that Johnson qualified for
relief only because of the recently enacted First Step
Act, which raised the maximum allowable criminal-history
points from one to four, excluding any criminal-history
points resulting from a one-point offense. (Johnson had
two points.)     The First Step Act states that this
amendment shall apply to only a "conviction entered" on
or after the date the statute was enacted, December 21,
2018.  The term "conviction entered" is not defined in
the Guidelines or by statute. It could potentially mean
the day the plea is accepted, or the date of sentencing.
This court did not reach this issue, however, because the
government conceded that Johnson met the criminal-history
requirement for safety-valve relief.
                               6
calculation of a 31 total offense level by two levels,

leaving it at 29.       See USSG         2D1.1(b)(18).        However,

because   the   government      informed       the   court    that,   in

contrast to what Probation had anticipated, it would not

move for the reduction by athird level for acceptance of

responsibility     pursuant to        USSG     3E1.1(b), the     total

offense level increased back            up   to    30.   Accordingly,

Johnson's   offense     level    was    30     and   criminal-history

category remained II, producing a Guidelines range of 108

to 135 months.     The court adjourned the hearing to allow

the government to respond to Johnson's policy arguments.

    At the second hearing, the government did not dispute

the substance of Johnson's policy criticisms.                  Rather,

it argued that those criticisms did not apply to him in

light of his role in          the offenses.          Accordingly, the

court   inquired    further      into    the      parties'    view    of

Johnson's role.     Both parties agreed that the criminal

conduct   for   which    he     was    being      sentenced   involved

essentially arranging for the mailing of 900.1 grams of

methamphetamine from California to his co-defendant Roger



                                  7
Dale Walker, in Elmore County, Alabama.                And initially,

based on   this   conduct, both          parties   also      agreed   that

Johnson essentially acted as a 'mule' in the transaction.

Ultimately,    the    court   found      that    Johnson's     role   was

somewhere between a courier and broker or middleman.3



                          II. DISCUSSION

    Sentencing       courts   may       vary    from   the    applicable

Guidelines    ranges   based   on       their   disagreement     with   a

Guidelines policy. See United States v. Kimbrough, 552



     3. This finding was based on the government's
concession about the extent of Johnson's role in the
conduct for which he was being sentenced, as well as his
testimony in camera on January 9, 2019, which the court
found to be credible.    Specifically, Johnson testified
that he and Roger Dale Walker had met a few months before
the drug transaction at a hip-hop event in California;
that Walker had said he was looking for a methamphetamine
connection, and Johnson agreed to help him find someone;
that Walker provided him with money to purchase the
methamphetamine from a source in California; that, once
Johnson identified the source, he provided the source
with Walker's address and verified the contents of the
drug shipment before the source's associate put it in the
mail; and that Johnson received $ 500 from the source,
and expected to receive a cut from Walker. The court did
not credit the postal inspector memorandums summarizing
interviews with Johnson's co-defendants, because the
hearsay statements were second- and third-hand and not
reliable.
                                    8
U.S. 85, 109-10 (2007); see also United States v. Irey,

612     F.3d     1160,    1212    (llth      Cir.      2010)    (en     banc)

("Kimbrough allows a district court to                     vary from the

Guidelines based solely on its judgement that the polices

behind    the    guidelines      are   wrong.");        Vhiteð States        v.

Flores-Perez, 2018 WL 4293305, at *4 (llth Cir. 2018)

(unpublished)        (noting      that       Kimbrough         "'empowered'

district courts with discretion to vary downward based

on    a    policy        disagreement        with        the     applicable

guidelines"); see also Pepper v. United States, 562 U.S.

476, 501 (2011) ("[A] district court may in appropriate

cases     impose    a    non-Guidelines          sentence      based    on   a

disagreement with the Commission's views.").

      Johnson makes two overarching policy arguments for a

downward        variance.          First,         he     contends,       the

methamphetamine          guidelines        are    not     based    on    the

Sentencing Commission's empirical research or expertise,

but     rather     are    the     vestige        of     mandatory-minimum

sentencing laws.         Second, those guidelines impose unduly

harsh sentences premised on the mistaken idea that the



                                       9
higher the quantity and purity of drugs involved in the

crime, the higher the defendant's position in the drug

trade.     The court will address each argument in turn.




                  A. Lack of Empirical Support

     In Rimbrough, the Supreme Court made clear that a

sentencing court may vary downward at least in part based

on   the   lack   of     empirical     support    underpinning       the

applicable guidelines.         552 U.S. at 109-110.         There, the

Court    upheld   the    district      court's    decision    to    vary

downward because        of its   policy       disagreement with      the

crack-versus-powder-cocaine              sentencing          disparity

enshrined    in   USSG        2D1.1,    the    guideline    for    drug-

trafficking    crimes     that is      also   at issue     here.     See

Rimbrough, 552 U.S. at 91.            As the Court explained, the

Commission generally developed the Guidelines "using an

empirical approach based on data about past sentencing

practices."       Id.    at    96.4     Crucially,    however,       the


    4. See also Gall v. United States, 552 U.S. 38, 46
(2007) (noting that the Guidelines are "the product of
careful study based on extensive empirical evidence
derived from the review of thousands of individual
                                  10
Commission    "did     not   use   this       empirical    approach     in

developing the Guidelines sentences for drug-trafficking

offenses."     Id.       Instead,       the   Commission     formulated

Guideline 2D1.1(c) based on the "weight-driven scheme"

in the Anti-Drug Abuse Act of 1986 (1986 Act), Pub. L.

No. 99-570, 100 Stat. 3207 (1986).                Id.     Consequently,

Guideline 2D1.1(c) does "not exemplify the Commission's

exercise    of its     characteristic institutional role" to

"base its determinations on empirical data and national

experience."      Id.    at   109       (internal     quotation      marks

omitted).        The     Commission's          deviation      from    its

characteristic         institutional           role     in     creating

Guideline 2D1.1(c)       afforded       the    district      court    with

greater leeway to vary from that guideline.                  See id. at

109-110.

    Several district courts have granted variances at

least in part because the drug-trafficking guidelines are

not rooted in empirical evidence.             For example, in United




sentencing decisions"); USSG   1A.1, intro. comment., pt.
A 1 3 (explaining that the Commission analyzed data drawn
from 10,000 presentence investigations).
                                   11
States v. Diaz, the court placed "almost no weight" on

the Guidelines range for the defendant middleman in a

heroin     sale,    given    that "Guidelines         ranges    for    drug

trafficking offenses are not based on empirical data,

Commission expertise, or," as discussed later in this

opinion, "the actual culpability of defendants."                       2013

WL 322243, at *1 (E.D.N.Y. Jan. 28, 2013) (Gleeson, J.).

The court reasoned, based on Kimbrough, that a "district

court's authority to vary from the applicable Guidelines

range due to a policy disagreement is at its greatest

when the offense Guideline at issue is not the product

of   the   Commission's      empirical    analysis      and    technical

expertise."        Id. at 3.

       Similarly, in United States v. Hayes, Judge Bennett

concluded       that   the     "methamphetamine        Guidelines      are

entitled to less deference than those Guidelines that

were based on the Commission's exercise of institutional

expertise and empirical analysis." 948 F. Supp. 2d 1009,

1027    (N.D.   Iowa   2013)     (examining     the    history    of     the

methamphetamine        guidelines,      which   evolved        through    a



                                   12
series of amendments beginning with the establishment of

mandatory    minimums    for    methamphetamine         trafficking

offenses in the Anti-Drug Abuse Act of 1988, Pub. L. No.

100-690, 102 Stat. 4181 (1988));' see also United States

v. Castellanos, 2008 WL 5423858, at *7           (D. Neb. Dec. 29,

2008) (Bataillon, C.J.) (holding in a methamphetamine-

sentencing    case    that,    "because     the       drug   offense

Guidelines   were    promulgated    pursuant     to   Congressional

directive rather than by application of the Sentencing

Commission's unique area of expertise, the court affords

them less deference than it would to empirically-grounded

Guidelines"); United States v. Ibarra-Sandoval, 265 F.

Supp. 3d 1249, 1252 (D.N.M. 2017) (Brack, J.) (varying

downward in part because the "methamphetamine Guidelines

are not based on empirical data").

    In another opinion, United States v. Nawanna, Judge

Bennett   specifically    found     that   the    methamphetamine


    5.    The   initial   Guidelines   did   not   list
methamphetamine in the drug table because that drug was
not subject to the 1986 Act. See id. at 1023. Instead,
methamphetamine was originally listed in the "Drug
Equivalency Tables" as a Schedule II stimulant with an
equivalency equal to twice that of cocaine. Id.
                               13
guidelines'       10-to-1       ratio      between          methamphetamine

mixture    and    actual      methamphetamine             was    not   based    on

empirical analysis.            See 321 F. Supp. 3d 943, 950-51

(N.D. Iowa 2018).          The lack of evidence supporting the

ratio served to justify his downward variance on policy

grounds.    Id.

       Consistent      with   Kimbrough        and    the       district court

opinions    discussed         above,     reduced          deference     to     the

methamphetamine guidelines is due here because they are

not the result of empirical study and expert analysis.

Because     the        Commission        did     not        exercise         "its

characteristic         institutional      role"       in        developing     the

methamphetamine guidelines, Kimbrough, 552 U.S. at 109,

this    court    has    greater   latitude           to    make    a   downward

variance based on policy disagreements with them, see

Diaz, 2013 WL 322243, at *3.            The opinion will now address

those disagreements.




                                    14
                        B.Quantity and Purity

                               i.     Quantity

      USSG       2D1.1(c) sets forth "a drug quantity table

based on drug type and weight to set base offense levels

for drug trafficking offenses."             Eimbrough, 552 U.S. at

96.    The greater the quantity of drugs, the higher the

base-offense       level, and    thus     sentencing     range.      This

quantity-based approach originated in the 1986 Act, which

"created     a    two-tiered    scheme     of   five-    and   ten-year

mandatory minimum sentences for drug manufacturing and

distribution offenses."             Id. at 95.     In the 1986 Act,

"Congress sought to link the ten-year mandatory minimum

trafficking prison term to major drug dealers and to link

the five-year minimum term to serious traffickers."                   Id.

(internal quotation marks omitted).               The 1986 Act used

the weight (and thus quantity) of the drugs involved in

the offenses "as the sole proxy to identify 'major' and

`serious'        dealers."   Id.6        Even   though   the      statute


    6. "Congress apparently linked five-year penalties
to amounts that were indicative of managers of the retail
traffic, while amounts linked to ten-year penalties were
believed generally indicative of manufacturers or the
                                    15
specified only the two quantities of each drug that would

trigger the mandatory sentences, the Commission decided

to extend the quantity-based approach across the full

range of possible drug quantities.       See Kimbrough, 552

U.S. at 97.

     At the time the Commission adopted the Guidelines,

it failed to explain      why it decided to implement the

quantity-based approach for all trafficking offenses, and

to   thereby   "greatly   elevate[]"    the    "importance   of

quantity" as "compared to other offense characteristics."

United States Sentencing Commission, Fifteen          Years of

Guidelines Sentencing: An Assessment of How           Well   the

Federal Criminal Justice System is Achieving the Goals

of     Sentencing     Reform,      at         49-50    (2004),

https://www.ussc.gov/sites/default/files/pdf/research-


heads  of   organizations." United   States   Sentencing
Commission, Fifteen Years of Guidelines Sentencing: An
Assessment of How Well the Federal Criminal Justice
System is Achieving the Goals of Sentencing Reform, at
48                                               (2004),
https://www.ussc.gov/sites/default/files/pdf/research-
and-publications/research-projects-and-
surveys/miscellaneous/15-year-
study/15_year_study_full.pdf (internal quotation marks
omitted).
                             16
and-publications/research-projects-and-

surveys/miscellaneous/15-

year-study/15_year_study_full.pdf             (hereafter       Fifteen

Years of Guidelines Sentencing); see also Kate Stith &

José A. Cabranes, Fear of Judging: Sentencing Guidelines

in   the    Federal   Courts 69    (1998)     (asserting      that   the

Commission had "nowhere stated, much less explained, why

these      quantifiable   differences        in   harm     caused    are

appropriate     measurements   of      the   extent   of    individual

culpability").7       In 2008, more than 20 years after the

Guidelines     were   originally    promulgated,      Judge    Gertner

wrote that the Commission still had not "explained how

drug quantity is meant to measure offense seriousness,

and significantly, how it correlates with the purposes


    7. Judge Cabranes and Professor Stith explained that
the "most common specific offense characteristic found
in the Sentencing Guidelines is quantity--with the result
that the severity of a sentence is heavily dependent on
quantifiable factors such as the amount of drugs in a
drug conspiracy, the amount of money stolen in a bank
robbery, or the number of unlawful aliens harbored in an
illegal immigration scheme."       Id. at 68-69.      The
"[q]uantification   of  harm" was    attractive   to  the
Commission because it allowed the agency "to distinguish
among defendants on the basis of apparently objective and
precisely measured criteria." Id. at 69.
                                  17
of sentencing under 18 U.S.C.      3553(a)."    United States

v.   Cabrera, 567 F. Supp. 2d 271, 276 (D. Mass 2008).

"The only explanation, which one has to infer from the

Guidelines, is that drug quantity is somehow a proxy for

culpability."   Id.8

     Soon   after      the   drug-trafficking    guidelines'

enactment, "[s]ome observers doubted that drug quantity

was a reliable measure of offense seriousness," Fifteen

Years of Guidelines Sentencing at 50, especially "for the

culpability of low-level offenders, who may have contact

with significant amounts of drugs, but who do not share

in the profits or decision-making," id. (citing Catherine

M. Goodwin, Sentencing Narcotics Cases Where Drug Aznount



     8. The Sentencing Commission reported to Congress in
2004    that its    unexplained   decision  to  adopt the
quantity-based approach for drug trafficking offenses had
more of a "profound impact on the federal prison
population" than any other decision by the Commission,
as it "had the effect of increasing prison terms far
above what had been typical in past practice." Fifteen
Years of Guidelines Sentencing, at 49; see also Diaz,
2013 TAIL 322243, at *10 ("In less than a decade, from 1985
to 1991, the length of federal drug trafficking sentences
increased by over two-and-a-half times.").


                              18
is   a   Poor   Indicator   of Relative   Culpability,    4    Fed.

Sentencing Rep. 226 (1992); Steven B. Wasserman, Toward

Sentencing Reform for Drug Couriers, 61 Brook. L. Rev.

643 (1995)).      Given "the problems with relying on drug

type and quantity to measure the seriousness" of drug

crimes, critics "called for a fundamental re-examination

of the role of quantity under the guidelines."            Id. at

52 (citing Frank O. Bowman III, The Quality of Mercy Must

Be Restrained, and Other Lessons in Learning to Love the

Federal     Sentencing Guidelines, 1996     Wis.   L.   Rev.   679

(1996); Jonathan P. Caulkins et al., Mandatory Minimum

Drug Sentences: Throwing Away the Key or the Taxpayers'

Money? (RAND 1997)).

     More    recently, over    the   past decade, courts       have

increasingly recognized that "drug quantity is a poor

proxy for culpability."        Diaz, 2013 WL 322243, at *13;

see also Cabrera, 567 F. Supp. 2d at 276-77; Hayes, 948

F. Supp. 2d at 1027-28; United States v. Woody, 2010 WL

2884918, at *9 (D. Neb. July 20, 2010) (Bataillon, C.J.)

(stating that in drug conspiracy cases, quantity "is not



                                19
always a trustworthy measure of the culpability of an

individual    defendant").          Judge   Gleeson       persuasively

explained    this    point in      Diaz:   "Drug    quantity    is    not

irrelevant in assessing a drug trafficking defendant's

culpability, and there is nothing inherently wrong with

the Guidelines taking drug quantity into account.               If all

else is equal, a dealer who sells 50 kilograms of heroin

inflicts    more    harm   on   society,    and    deserves    greater

punishment, than one who sells one kilogram."                  2013 WL

322243, at *12.      However, "two drug trafficking cases are

rarely alike in all respects except quantity."                Id.    Many

"factors distinguish one drug offender's culpability from

another," including his compensation, whether he had a

proprietary interest in           the   drugs, the length       of his

involvement   in     the   trafficking,     and    his    reasons    for

getting involved and for stopping.               Id.     Perhaps above

all else, the most important factor distinguishing the

culpability of defendants is their role in the crime.

    This    court    shares     Judge   Gleeson's      view   that    the

offender's    role    in    the    crime    is     more    useful    for



                                   20
determining    culpability        than      the     quantity    of   drugs

involved.    See id. at 13.       As he explained, the "managers

and leaders of a drug organization                  actively plan       the

organization's activities, plot to increase its profits,

and recruit its members."            Id.     Consequently, they are

more likely to initiate drug-related crimes and increase

their scale.     See id.     A low-level dealer or courier, by

contrast, "is       easily   replaceable          and   does   little    to

advance the overall drug organization."                  Id.; see also

United States Sentencing Commission, 2011 Report to the

Congress:    Mandatory Minimum Penalties                in   the   Federal

Criminal    Justice       System,    at     166     (2011)     (hereafter

"Mandatory Minimum Report") ("offenders at higher levels

of the drug distribution chain are presumed to be more

culpable    based    on   their     greater       responsibilities      and

higher levels of authority").               To draw on the popular

imagination, it is the Pablo Escobars, Stringer Bells,

Tony Montanas, and Walter Whites of the world who bear

the   greatest      culpability,      not     the    street    peddlers,

middlemen, and mules, regardless of the quantity of drugs



                                    21
that happens to be involved in the crimes for which they

are convicted.

    One    hypothetical       defense    of   the    quantity-based

regime would be that the quantity of drugs involved in

an offense is a proxy for the offender's role in the drug

trade hierarchy.9       Granted, this may be             true in many

cases.    But in many others, it is not.          As the Commission

admits, "the quantity of drugs involved in an offense is

not as closely related to the offender's function in the

offense as perhaps Congress expected" when it passed the

1986 Act, on which the drug trafficking Guidelines are

based.      Mandatory     Minimum       Report,     at    350.       The

Commission's     own     study        found   that         for   every

function--ranging      from     suppliers     and        importers   to

lower-level functions such as couriers and mules--the

"quantity of drugs involved in the offense on average

resulted in a median base-offense level that included or




    9.   See   United  States   Sentencing   Commission,
Mandatory Minimum Penalties for Drug Offenses in the
Federal Criminal Justice System, at 11 (2017) (noting
that, under the 1986 Act, "Drug quantity would serve as
a proxy to identify" serious and major traffickers).
                                 22
exceeded the five-year mandatory minimum penalty" that

Congress originally intended for "serious" dealers.            Id.

at 350-51; see also United States Department of Justice,

An Analysis of Non-Violent Drug Offenders with Minimal

Criminal Histories, at 12 (1994)          ("Regardless   of    the

functional role a defendant played in the drug scheme,

the drug amounts involved in         the offense     are similar

across the roles.").

      Consider the case of Cabrera, where a "delivery man"

got caught in a government sting holding a bag with 14

kilograms of cocaine.       567 F. Supp. 2d at 272.      Cabrera

"hardly fit() the profile of a major drug dealer."             Id.

He was told to pick up drugs from undercover government

agents.   See id.   At the time, "he was homeless, living

out of his car; he had little or no idea about what was

going on in the drug deal; he had no role in negotiating

it, no money with him at the time of the sting, and was

not    remotely   capable    of     investing   in   this     drug

transaction, or for that matter, any other." Id.         Cabrera

was to receive about $ 250 to $ 500, far less than the



                               23
drugs' value.         See id.        "The real purchasers got away"

and "Cabrera         was   caught--quite        literally--holding         the

bag."        Id.      Yet,    despite       these     circumstances,       the

quantity of drugs involved in the transaction drove the

base-offense level all the way up to 32.                   See id. at 275.

      Judge        Gertner    granted       a    significant       downward

variance, reasoning that, if she followed the Guidelines

and sentenced Cabrera solely based on the quantity of

drugs, "the         result would       be   a   classic case       of false

uniformity."           Id.    at     273.       False     uniformity,     she

explained, "occurs when we treat equally individuals who

are   not     remotely       equal    because       we   permit    a   single

consideration,         like    drug        quantity,      to   mask      other

important factors."           Id.    In other words, the Guidelines'

focus   on    drug     quantity      "treats     as      similar   the   drug

dealers who stood to gain a substantial profit, here the

purchasers who escaped, and the deliveryman, Cabrera, who

received little more than piecework wages."                    Id.

      Cabrera is thus a prime example of drug quantity not

functioning as an accurate proxy for the defendant's role



                                      24
in the offense, and more generally, his culpability.                       See

id. at 277 ("In this case, drug quantity most assuredly

is not an accurate proxy" for culpability).

     Cabrera also serves to rebut a second hypothetical

defense of the quantity-based drug sentencing regime:

namely,    the    notion      that    the        Guidelines    adequately

consider   the    offender's        role    through       mitigating      role

adjustments.       USSG §§ 3B1.1           and    3B1.2    allow    for    the

offender's offense level to be increased or decreased by

between two and four levels if he had an aggravating or

mitigating role in the crime.                Judge Gertner assigned

Cabrera a four-level "minimal role" downward adjustment

pursuant to      USSG       3B1.2(a).        See    id.    at 278.         The

application of the mitigating role adjustment triggered

the mitigating role cap for drug crimes pursuant to USSG

  2D1.1(a)(5), which further lowered the offense level

by two levels.        Accordingly, Cabrera's offense level of

32   decreased   by     a   total    of    six    levels    based    on   his

mitigating role.        Subtracting an additional three levels

for acceptance of responsibility, and two for meeting the



                                     25
criteria of the safety valve, his total-offense level was

21.    See id. Combined with a criminal-history category

I, the Guidelines range was 37-46 months of prison.           See

id.   Nonetheless, Judge Gertner still concluded that the

18 U.S.C. § 3553(a) factors required a downward variance

to a sentence of 24 months.    See id. at 278-79.      In other

words, even with the adjustments for Cabrera's mitigating

role, the sentence needed to be further reduced by about

a third of the low end of the Guidelines range.               The

sentence calculation in Cabrera's particular case thus

illustrated Judge Gertner's broader observation that the

deductions for a defendant's minor role available in the

Guidelines   "are   limited   and   do   not   come   close   to

offsetting the high quantity-driven base offense level."

Id. at 272-73.

      Similarly, in Diaz, Judge Gleeson also observed that

the "Guidelines take role into account, but not nearly

enough."   2013 WL 322243, at *13.       He reasoned that the

mitigating and aggravating role adjustments under USSG

§§ 3B1.1 and 3B1.2 allow for only up to eight levels of



                              26
differentiation.              See      id.    at   *13.      This    pales    in

comparison        to    the up to       32 levels of differentiation

among defenders based on drug quantity enshrined by USSG

  2D1.1(c), even when you add the additional reduction

in levels permitted under the mitigating role cap in USSG

  2D1.1(a)(5).            Id.      A defendant convicted of heroin

distribution           with   no      criminal     history   or     applicable

adjustments could receive a Guidelines sentence ranging

from    10   to    293 months, depending             solely    on     the   drug

quantity.     See id.         Ultimately, Judge Gleeson called for

the sentencing ranges in all drug-trafficking cases to

be lowered by a third due to the policy flaws in the

quantity-driven scheme.                Id. at 2.

       The bottom line is that drug quantity does not always

correspond with a defendant's role or culpability, and

this     problem        is      not     sufficiently      offset       by    the

Guidelines' downward adjustments for mitigating roles.

This court therefore agrees with other courts that the

drug-trafficking                guidelines          suffer          from     an

"over-emphasis on quantity" and "under-emphasis on role



                                         27
in the offense."          Cabrera, 567 F. Supp. 2d at 275; see

also Hayes, 948 F. Supp. 2d at 1027 ("The methamphetamine

offense Guidelines are excessive because they subject all

defendants to harsh treatment, regardless of their role

in     the    offense.");      Diaz,    2013    WL    322243,      at    *2

(recommending       that the drug       trafficking Guidelines be

"more        sensitive    to    factors      directly     relevant        to

culpability,       including     the    defendant's      role    in      the

offense, and less sensitive to drug type and quantity").

Accordingly,       the   court varied        downward based     on      this

policy disagreement.




                                 ii. Purity

       The     Guidelines      refer    to    three     categories       of

methamphetamine for purposes of determining the quantity

of     the     drug:     methamphetamine       "mixture,"       "actual"

methamphetamine," and "Ice."            See USSG      2D1.1(c), Notes

B-C.    Actual methamphetamine refers to "the weight of the

controlled        substance,      itself,      contained      in      the"

methamphetamine mixture.           USSG       2D1.1(c), Note B.         For



                                   28
instance, a methamphetamine             mixture   weighing 10 grams

with     50 %   purity       contains     five     grams     of   actual

methamphetamine.           See   id.     Ice   refers   to   a    mixture

"containing d-methamphetamine hydrochloride of at least

80 % purity."         Id. at USSG § 2D1.1(c), Note C.

       Each base-offense level in § 2D1.1(c) corresponds to

a range of weights of methamphetamine mixture, actual

methamphetamine, and ice.              Importantly, the Guidelines

treat one gram of actual methamphetamine or "ice" as ten

grams of methamphetamine mixture.              See USSG § 2D1.1(c).

For example, the base-offense level is 14 for offenses

involving, on the one hand, at least five grams but less

than    10   grams    of   methamphetamine       mixture,    or   on   the

other, at least 500 milligrams but less than one gram of

actual methamphetamine or ice.            See USSG § 2D1.1(c)(13).

       Courts   must       apply   the    base-offense       level     as

determined by the weight of the methamphetamine mixture

or actual methamphetamine within the mixture, whichever

results in      the    highest base-offense level.            See USSG

§ 2D1.1(c) Note B.         If the mixture is more than 80 % pure



                                   29
and   thus     qualifies    as   ice,       the     weight of    the    entire

mixture is treated as if it were 100 % pure, and thus all

actual methamphetamine.

      To       illustrate        the        10-to-1         ratio      between

methamphetamine      mixture      and       actual    methamphetamine       or

ice, consider Defendants               A    and B.     Each     of   them   was

convicted of distributing a packet containing four grams

of methamphetamine mixture.                 While Defendant A's packet

had     75 %    purity      (meaning         three     grams     of     actual

methamphetamine), Defendant B's had 40 % purity (meaning

1.6 grams of actual methamphetamine).                       Because of the

higher     purity, Defendant A              would    have   a   base-offense

level      of 20, see    USSG § 2D1.1(c)(10)                (applying    where

actual methamphetamine is at least three grams but less

than four), but Defendant B would have a base-offense

level of 16, see USSG § 2D1.1(c)(12) (applying where the

actual methamphetamine is at least onel gram but less

than two), even though the mixtures weighed the same.

See USSG § 2D1.1(c).




                                       30
       The apparent theory underpinning higher punishments

for higher purity methamphetamine is that purity reflects

the offender's role in the drug-distribution chain.            See

USSG      2D1.1,   cmt.    n.   27(C).       Specifically,     the

Guidelines    explain:    "Since     controlled   substances   are

often diluted and combined with other substances as they

pass down    the chain    of distribution, the fact that a

defendant is in possession of unusually pure narcotics

may indicate a prominent role in the criminal enterprise

and proximity to the source of the drugs."              Id.; see

ibarra-Sandoval, 265 F. Supp. 3d at 1255 (recognizing the

language in § 2D1.1, cmt. n.27(C) as setting forth the

"underlying theory" behind increasing sentences based on

drug purity).10


    10. USSG     2D1.1, cmt. n.27(C) explains that, while
drugs   such   as   methamphetamine   and   PCP   have  a
consideration of purity built into their applicable
guidelines, other drugs that do not, such as heroin, may
warrant an upward departure if they are of unusually high
purity.    As stated by Judge Bennett, "There is no
explanation, however, even in this comment, for why PCP,
amphetamine, methamphetamine, hydrocodone, and oxycodone
should be distinguished from other drugs, such as heroin,
by addressing purity in the applicable Guideline itself,
rather than in an upward departure."      Nawanna, 321 F.
Supp. 3d at 951 n.6.
                                31
    However, just as         courts     have   criticized   the link

between drug quantity and the offender's role, they have

also debunked the Guidelines' assumed connection between

drug purity and criminal role.            In Ibarra-Sandoval, for

example, Judge Brack wrote that the assumed purity-role

connection is "divorced from reality."             265 F. Supp. 3d

at 1255.    He explained that Mexican cartels' increased

control     over      methamphetamine           distribution        had

dramatically increased the national average purity of

methamphetamine.      Id.    The opinion cited Drug Enforcement

Agency (DEA) statistics showing that the mean national

purity grew from as low as 38.7 % in 2007, to as high as

94 % by 2013.      Id. (citing Drug Enforcement Agency, 2013

National   Level    STRIDE     Price     and   Purity    Data,    at   4

(2015)).      Given     that    the     Guidelines      treat    actual

methamphetamine and ice more harshly than methamphetamine

mixture, the national average of more than 90 % purity

"mean[t] that the sentencing Guidelines would treat the

average    individual       convicted    of    a   crime    involving

methamphetamine as a kingpin or leader, even though that



                                 32
simply is not true."       Id. at 1255-56.        In other words,

the high purity of methamphetamine in a specific case

does not reliably indicate the offender's role in the

drug    trade, given    that methamphetamine      throughout the

U.S. market is highly pure.

       "Case in point" was Ibarra-Sandoval, who was caught

with 98.1 % pure methamphetamine.           Id. at 1256.    He was

a "low-level courier who didn't even know the contents

of the bag he carried except that they contained drugs."

Id.     The high   drug purity     therefore did not actually

reflect his role in the offense or culpability.            Applying

the purity enhancement would engage in "false uniformity

by allowing a single consideration, drug purity, to mask

Mr. Ibarra-Sandoval's true role in the crime." Id.           Based

on this policy disagreement, the court varied downward

by    applying   the   guideline    range   for   methamphetamine

mixtures, instead of actual methamphetamine or ice.            See

id.

       While the most recent drug-purity statistics cited

in Ibarra-Sandoval were from 2013, a May 2018 opinion by



                               33
Judge Bennett shows that methamphetamine purity in the

U.S. remains high, and thus that Judge Brack's policy

critique      remains      applicable:        "[B]ecause    today's

methamphetamine is substantially pure, purity is not a

proxy for relative culpability."              See Nawanna, 321 F.

Supp. 3d at 951.        There, Judge Bennett cited a 2017 DEA

report stating     that, from 2011       to 2016, "the average

purity of one gram of methamphetamine has ranged from a

low of 85.5 percent in early 2011 to almost 95 percent

in early 2014, and most recently, for the third quarter

of 2016, averaged 93.5 percent pure."             Id. (citing Drug

Enforcement Agency, 2017 National Drug Threat Assessznent,

at   70   (2017)).II     Based   on   these    statistics   showing

continued high purity, and other data illustrating the

harshness    of sentences for methamphetamine          offenses,12



    11. A July 2018 DEA report, covering data from as
late as 2016, states that methamphetamine purity "remains
at record highs" and that the average purity in the last
quarter of 2016 was 94.0 %. See Drug Enforcement Agency,
2016 National Drug Price and Purity Data, at 3-4 (2018),
https://ndews.umd.edu/sites/ndews.umd.edu/files/dea-
2016-national-drug-price-purity-data.pdf.

    12. Judge     Bennett    noted, for instance, that the
"average  and      median     length  of  imprisonment for
                                 34
Judge    Bennett       agreed      with    Judge     Brack     that   "the

Commission's assumption regarding the connection between

methamphetamine purity and criminal role is divorced from

reality."     Id. at 954 (quoting Ibarra-Sandoval, 265 F.

Supp. 3d at 1255); see also United States v. Hartle, 2017

WL 2608221, at *1 (D. Idaho June 15, 2017) (Winmill,

C.J.)    ("Due    to   increases      in    the     average    purity    of

methamphetamine        sold      today,    purity    is   no   longer   an

accurate indicator of a defendant's culpability or role

in   a drug enterprise.                     As    Judge   Bennett aptly

summarized,       because        high-purity       methamphetamine      is

currently available "at all levels of the distribution

chain,   virtually         all   defendants      today    face   enhanced

punishment       for   a    factor    present       in    virtually     all

methamphetamine cases, not enhanced punishment based on




methamphetamine offenders during fiscal year 2017 were
91 months and 72 months, respectively, higher than for
any other drug, and a 30 % higher average and a 26.32 %
higher median than for heroin (70 months and 57 months,
respectively)." Nawanna, 321 F. Supp. 3d at 953 (citing
United States Sentencing Commission, 2017 Datafile,
USSCFY17, Figure J).
                                     35
individualized determinations."      Nawanna, 321 F. Supp.

3d at 954.

     In 2018, district courts across the country followed

in Nawanna's footsteps.    See United States v. Harry, 313

F.   Supp.   3d 969, 974 (N.D. Iowa 2018)   (Strand, C.J.)

(incorporating    Nawanna by reference and rejecting     the

actual and ice methamphetamine guidelines because "drug

purity is not an accurate proxy for culpability" and the

"10-to-1 ratio established in the Guidelines is not based

on empirical evidence"); United States v. Saldana, 2018

U.S. Dist. LEXIS 110790, at *7-8 (W.D. Mich.         July 3,

2018)   (Neff, J.)   (citing   Nawanna in finding   that the

methamphetamine guidelines lack empirical support and are

"based on the flawed premise that equates drug purity

with a greater role in the offense"); United States v.

Ferguson, 2018 U.S. Dist. LEXIS 129802, *7-8 (D. Minn.

Aug. 2, 2018) (Tunheim, C.J.) (agreeing with Nawanna and

Ibarra-Sandoval and supporting downward variance with the

finding that "methamphetamine purity is no longer a proxy




                               36
for, and thus not probative of, the defendant's role or

position in the chain of distribution").

       During the first sentencing hearing , the question

arose as to whether the above-cited opinions applied to

Johnson,    given   that     the    opinions   that    specified    the

purity of the drugs at issue all involved ice, and the

methamphetamine packets here were 70 % and 73 % pure and

thus did not qualify as ice.             The court found that the

absence of ice here does not meaningfully distinguish the

cases.    The opinions' critiques of punishing purity apply

with    equal   force   to     offenders    like      Johnson,    whose

guidelines range was determined by the weight of actual

methamphetamine.        This   is    because   the    guidelines for

actual    methamphetamine      and   ice   both   result in      higher

sentences based on the purity of the drug: One gram of

either is equal to 10 grams of methamphetamine mixture.

       Admittedly, methamphetamine that is at least 80 %

pure and therefore qualifies as ice can receive an even

greater sentence increase based on purity, because the

Guidelines treat ice "as if it were 100 percent pure



                                    37
methamphetamine."       Nawanna, 2018 U.S. Dist. LEXIS 72676,

at *1 n.2.13     But even for methamphetamine mixtures that

do   not    qualify    as   ice,     the    guidelines      for    actual

methamphetamine still result in higher sentences based

on   purity.    Take    Johnson.        The   two   separate      bags   of

methamphetamine mixture weighed a total of 901.1 grams,

and based on their 70 % and 73 % purities, amounted to

644.43 grams of actual methamphetamine.               The guidelines

based on methamphetamine mixture would have resulted in

a    30    base-offense     level,      because     901.1    grams       of

methamphetamine mixture is "at least 500 G but less than

1.5 KG."     USSG     2D1.1(c)(5).         But the guidelines based

on actual methamphetamine resulted in a 34 base-offense

level, because 644.43 grams of actual methamphetamine is


    13. That the Guidelines treat all ice as if it were
100 % pure can be illustrated with the example of a packet
containing 500 grams of methamphetamine mixture at 80 %
purity.   The weight of actual methamphetamine is 400
grams (500 x .8), which would trigger a 12 base-offense
level. See USSG     2D1.1(c)(14).   However, because the
mixture is 80 % pure, all 500 grams in the packet are
considered ice.    And 500 grams of ice--just like 500
grams   of   actual    methamphetamine--triggers    a   14
base-offense level. See USSG     2D1.1(c)(13). So the 80
% pure methamphetamine is treated as if it were actually
100 % pure.
                                   38
"at    least       500   G    but     less       than     1.5     KG."            USSG

  2D1.1(c)(3).           As    we    can    see, the       policy         criticisms

outlined in the above-cited opinions apply to cases like

Johnson's,         which      do    not     involve       ice,       because       the

guidelines'         10-to-1    ratio       still led       him       to   receive    a

higher       base-offense          level    due    to     the    purity      of    the

methamphetamine involved in the crimes.

       In sum, this court joins other district courts in

rejecting the methamphetamine guidelines' 10-to-1 ratio

because       it    is   "based       on    a     flawed        assumption        that

methamphetamine          purity       is    a     proxy    for       role    in    the

offense."       Nawanna, 321 F. Supp. 3d at 955.




                                   C. Application

       To determine Johnson's sentence, the court began "by

correctly calculating the applicable Guidelines range."

Gall    v.    United     States,      552       U.S.    38,     49   (2007).        As

discussed          above,     the     total       weight        of    the    actual

methamphetamine was 644.43 grams, resulting in a base-

offense level of 34.               See USSG        2D1.1(c)(3).           The court



                                           39
subtracted two levels based on Johnson's acceptance of

responsibility.   See USSG § 3E1.1(a).14   Because the court

found that he qualified for the safety valve pursuant to

18   U.S.C.   .5 3553(f)(1)-(5),   the   offense    level   was

decreased by an additional two levels.'            Accordingly,



    14. The government did not move        to   subtract    one
additional level under § 3E1.1(b).

    15. USSG § 2D1.1(b)(18) provides that, if "the
defendant meets      the  criteria   set forth" in     USSG
§ 5C1.2(a)(1)-(5), "decrease by two levels."           USSG
§ 5C1.2(a)(1)-(5), in turn, sets forth the statutory
criteria for safety valve relief under 18 U.S.C.
§ 3553(f)(1)-(5).     Because the most current version of
the   Guidelines    incorporates   only   those  amendments
effective by November 1, 2018, the statutory criteria set
forth in USSG § 5C1.2(a)(1)-(5) do not reflect amendments
made by the First Step Act, which was signed into law on
December 21, 2018. Accordingly, subsection (a)(1) of the
Guidelines provision states that the defendant cannot
have more than one criminal-history point, even though
the   First   Step    Act  increased    the  cap   to  four
criminal-history points, thereby making Johnson eligible
for safety valve relief.       The court found that USSG
§ 5C1.2(a)(1)-(5) is intended to reflect the statutory
criteria in 18 U.S.C. § 3553(f), and that the First Step
Act amendments to 18 U.S.C. § 3553(f) are therefore
incorporated into USSG § 5C1.2(a)(1)-(5), even though the
text of the Guidelines has not yet been updated.
Accordingly,    Johnson   meets   the   criteria   in  USSG
§ 5C1.2(a)(1)-(5), and thus qualifies for a reduction of
two    levels     pursuant    to    USSG    § 2D1.1(b)(18).
Alternatively, the court holds that he is entitled to a
two-level downward variance to reflect Congressional
intent to make Johnson eligible for the safety valve.
                             40
his offense level under the Guidelines was 30.                 Combined

with a criminal-history category of II, his Guidelines

range was 108-135 months.

     The government argued that the analysis should end

here, with Johnson receiving a sentence within the 108

to   135   months   range.      Notably,       the   government     never

objected     to     Johnson's      policy       criticisms     of    the

methamphetamine       guidelines;       it    never,    for   instance,

argued     that   the   guidelines       are    based    on   empirical

evidence or that quantity or purity are in fact reliable

proxies    for    culpability.16        The    government in    no   way

argued at sentencing that the methamphetamine guidelines

reflect sound policy.        Instead, the government invoked

an unpublished opinion by this court to contend that a

downward variance was inappropriate because Johnson had

"not demonstrated how criticism of the guidelines based

on policy disagreement now circulating in other courts

applie[d] to his case." Government Sentencing Memorandum




    16. See also Government Sentencing Memorandum (doc.
no. 175).
                                   41
(doc.    no. 175)     at 4 (quoting             United States v.        Trejo,

2:14-cr00023-MHT, (doc. no. 242) at 3 (4.D. Ala. Jan. 9,

2015)    (Thompson,     J.)).         Essentially,         the   government

contended that, because Johnson's role was higher than

that of a "simple, down on his luck one time, `mule,'"

the policy critiques of the methamphetamine Guidelines

do not apply to him.           Id.

       The    government's     argument         is   at   odds   with    cases

indicating that sentencing judges have the authority to

categorically vary downward based on policy disagreements

with    the     Guidelines,      regardless          of    the   individual

circumstances of the case.            See, e.g., Saldana, 2018 U.S.

Dist.        LEXIS   110790,     at    *11        (adopting      a   blanket

"methodology for        sentencing         in    methamphetamine        cases"

that treats all methamphetamine quantities as mixtures).

In United States v. Beiermann, for example, Judge Bennett

held that the child pornography guideline, USSG § 2G2.2,

"should be rejected on categorical, policy grounds, even

in     mine-run      case,     and    not        simply     based       on   an

individualized determination that it yields an excessive



                                      42
sentence in a particular case."      599 F. Supp. 2d 1087,

1104   (N.D.    Iowa   2009)    (internal   quotation   marks

omitted).      Judge Bennett cited Spears v. United States

as the basis for his authority to reject categorically

the child pornography guideline.      555 U.S. 261 (2009).

There, the Supreme Court clarified that "district courts

are entitled to reject and vary categorically from the

crack cocaine Guidelines based on a policy disagreement"

with them, id. at 265-66, and "not simply based on an

individualized determination that they yield an excessive

sentence in a particular case,"     Id. at 264.17   Although

Spears addressed only the 100-to-1 crack-to-powder ratio,

the "powerful implication of Spears is that, in other

mine-run situations, the sentencing court may also reject

guidelines provisions on categorical, policy grounds--




    17. In Spears, the Court noted that the dissent in
the Eighth   Circuit's Spears II decision      correctly
interpreted Kimbrough when it stated that "[t]he only
fact necessary to justify such a variance is the
sentencing court's disagreement with the guidelines--its
policy  view   that  the   100-to-1  ratio   creates  an
unwarranted disparity."   Id. at 264 (quoting Spears v.
United States, 533 F.3d 715, 719 (8th Cir. 2008)
(Colloton, J., dissenting)).
                               43
particularly     where      those guidelines provisions do not

exemplify the Commission's exercise of its characteristic

institutional role."          Beiermann, 599 F. Supp. 2d at 1096

(internal      quotation     marks    omitted);    see    also    United

States v. Lente, 323 Fed. App'x 698, 713-14 (lOth Cir.

2009) (unpublished), abrogated on other grounds by United

States v. Story, 635 F.3d 1241 (lOth Cir. 2011) ("[W]e

need not decide whether the district court fashioned an

individualized,       case-specific sentence, or           whether it

adopted    a    categorical       policy   disagreement      with    the

Guidelines; either way, in light of Spears, the district

court's policy disagreement was legally authorized.").

       While the Beiermann opinion is persuasive, this court

need    not    resolve      whether   it   has    the    authority    to

categorically reject the methamphetamine guidelines on

policy grounds in all methamphetamine cases.                     That is

because here, there is a tight fit between the policy

criticisms      of    the     methamphetamine      Guidelines,       and

Johnson's individual circumstances.               The crux of those

criticisms     is    that   the   Guidelines     overemphasize      drug



                                     44
quantity     and    purity,     which     are   not   always    accurate

proxies for the defendant's role or culpability; and, at

the   same    time,       the     Guidelines     underemphasize      the

defendant's      role,    which    is    more   useful for     assessing

culpability.       These critiques squarely apply to Johnson's

guidelines range, because he had a relatively low-level

role in the illegal drug activity here.18

      As   detailed       above    in     the   background     section,

Johnson's role was somewhere between a courier and broker

or middleman.       The "courier" and "broker" roles are the

seventh    and     eighth       lowest    out    of   the    Sentencing

Commission's       nine   categories      of "offender      functions,"




    18. Indeed, the government never disputed that, for
purposes of qualifying for the safety valve, Johnson was
"not an organizer, leader, manager, or supervisor of
others in the offense ... and was not engaged in a
continuing criminal enterprise." 18 U.S.C.   3553(f)(4).
Furthermore, the government admitted that Johnson's case
is "far" less "serious and egregious" than in Trejo,
where the defendant "was operating a methamphetamine
distribution operation from Kilby State Prison where he
was serving a 99 year sentence for drug related murder."
Government Sentencing Memo (doc. no. 175) at 4.

                                    45
which decrease in culpability.     Mandatory Minimum. Report,

at 166-67.19

    Notably, even though Johnson falls into the bottom

third of the Sentencing Commission's spectrum of offender

roles,   the   Guidelines'   emphasis   on   the   quantity   and



    19.   The   categories,   in   decreasing   order  of
culpability, are: "[1] High-Level Suppl[i]er/Importer:
Imports or supplies large quantities of drugs (one
kilogram or more); is near the top of the distribution
chain; has ownership interest in the drugs; usually
supplies drugs to other drug distributors and generally
does not deal in retail amounts. [2] Organizer/Leader:
Organizes or leads a drug distribution organization; has
the largest share of the profits; possesses the most
decision-making    authority.  [3]   Grower/Manufacturer:
Cultivates or manufactures a controlled substance and is
the principal owner of the drugs. [4] Wholesaler: Sells
more than retail/user-level quantities (more than one
ounce) in a single transaction, purchases two or more
ounces in a single transaction, or possesses two ounces
or more on a single occasion, or sells any amount to
another dealer for resale. [5] Manager/Supervisor: Takes
instruction from higher-level individual and manages a
significant portion of drug business or supervises at
least one other co-participant but has limited authority.
[6] Street-Level Dealer: Distributes retail quantities
(less   than   one   ounce)   directly   to   users.  [7]
Broker/Steerer: Arranges for drug sales by directing
potential buyers to potential sellers. [8] Courier:
Transports or carries drugs using a vehicle or other
equipment.  [9]   Mule:  Transports  or  carries          drugs
internally or on his or her person." Id.

                              46
purity of the drugs led him to receive the third highest

out     of     the       14     possible      base-offense        levels       for

methamphetamine crimes.'                 He therefore exemplifies how

the policy flaws identified in this opinion can result

in a Guidelines sentence that is greater than necessary

under       the     18    U.S.C.         3553(a)         sentencing     factors.

Accordingly, the government's contention that the policy

critiques do not apply to Johnson's case were meritless;

a    downward       variance       based      on   policy      objections      was

warranted here.

      The     next       question      before      the    court   was    how    to

calculate the magnitude of the downward variance based

on    the    policy      disagreements         with      the   methamphetamine

guidelines.              District       courts        have     taken     diverse

approaches        to     this question.            See Saldana, 2018 U.S.

Dist.       LEXIS    110790,      at    *10-11      (discussing        different

approaches).             Some   courts     have    held     that, because of

their excessive emphasis on quantity, Guidelines ranges




    20. There are 14 different base-offense levels for
methamphetamine crimes, ranging from 12 to 38; his
base-offense level was 34. See USSG  2D1.1(c)(1)-(14).
                                         47
for all drug trafficking cases should be categorically

reduced by a third.         See, e.g., Diaz, 2013 WL 322243, at

*18; see also Hayes, 948 F. Supp. 2d at 1031 (adopting a

one-third       reduction       for    methamphetamine          offenses    and

reserving right to adjust upward or downward based on 18

U.S.C.     3553(a) factors, including whether quantity was

an   accurate     proxy    for    culpability).            In    other    cases

focused on the purity policy disagreement, courts have

re-calculated      the    base-offense         level    by      treating    all

methamphetamine       attributable             to    the     defendant      as

methamphetamine mixture.               See Nawanna, 321 F. Supp. 3d

at 956 (straying from the one-third reduction adopted in

Hayes, because, unlike in Hayes, the variance was based

on the purity-policy disagreement, and Nawanna was not

"merely     a    low-level,           generally      non-violent         addict

dealer");       Ibarra-Sandoval,         265    F.   Supp.      3d   at    1256

(concluding that the purity enhancement was unwarranted

in the specific case at issue and therefore imposing a

sentence    within        the    methamphetamine-mixture             range);

Saldana, 2018 U.S. Dist. LEXIS 110790, at *11.



                                       48
      This court decided to implement the downward variance

in two steps, each of which corresponds to the policy

disagreements         with   the    overemphasis        on    purity       and

quantity,       respectively.            First,    as   to     the    purity

critique, the court joined other courts in re-calculating

the       base-offense             level          by         using         the

methamphetamine-mixture guideline, instead of the actual

methamphetamine Guideline.               Eradicating the distinction

between     actual      methamphetamine           and    methamphetamine

mixture     appropriately       corrects       for      the    Guidelines'

unfounded      penalization        of    purity.        In    application,

Johnson's offense involved 901.1 grams of methamphetamine

mixture, resulting in a base-offense level of 30.                          See

USSG § 2D1.1(c)(5).          So, the downward variance related

to    purity    decreased     his       base-offense     level       by   four

levels, from 34 to 30.

      The second step, related to the quantity critique,

was to reduce the offense level by an additional two

levels.        This   reduction     was    necessary     to    offset      the

excessive       significance        that      the       drug-trafficking



                                    49
guidelines assign to the quantity of drugs, which do not

always--and do not here--reflect the offender's role, and

thus culpability.             The court notes        that, had    Johnson

actually    been   just a       mule--transporting       drugs    on    his

person--a greater reduction may have been necessary to

offset   the   weight         the   Guidelines   give     to    quantity.

Accordingly, the downward variance based on the quantity

critique reduced lowered offense level to 28.

    Finally,       to    complete     the    alternative       Guidelines

calculation incorporating the above-described variances,

the court subtracted an additional four levels for the

application of the safety valve, see USSG                 2D1.1(b)(18)

(subtracting   two levels), and             Johnson's acceptance of

responsibility,         see   USSG        3E1.1(a)    (subtracting      two

levels).    The offense level thereby decreased to 24.                  The

offense level of 24, combined with a category II criminal

history, resulted in           a    Guidelines   range    of 57    to    71

months.21




    21. The court denied Johnson's motions to further
vary downward based on his personal circumstances or his
disagreement with the government's decision to not move
                                     50
    Ultimately, the court imposed a sentence of 64 months

in prison--right in middle of the 57-71 months range--to

be followed by three years of supervised release.                 The

sentence    is    slightly    higher   than   the   61   months   that

Johnson's        co-defendant     Walker      received     for    his

methamphetamine conviction, in order to reflect certain

differences in their cases.        A11 told, downward variances

based on policy disagreements with the methamphetamine

guidelines resulted in a 64-month sentence, instead of a

sentence within the applicable guidelines range of 108

to 135 months.

    DONE, this the 9th day of May, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE




for a reduction by a third level for acceptance                    of
responsibility pursuant to USSG § 3E1.1(b).


                                  51
